DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 40-45 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Multer (US 8,800,673) in view of Daniels (US 2015/0343247), Meyer (US 20170028238) and Golinveaux (US 8,083,002).
Regarding claim 40, Multer discloses a deluge fire protection system for the protection of an attic space section (Examiner’s Annotated Figure 1) defined by a ceiling base (410) defining a span of no more than eighty feet (Column 13, lines 38-39, The span is 24 feet) and a roof deck (405) sloped above the ceiling to form a ridge line (404) centered above the ceiling base and a peak region of the attic space proximate the ridge line (Figure 7) with two eave regions disposed about the ridge line (Examiner’s Annotated Figure 1), the attic space having a first end and a second end spaced apart from the first end along the ridge line to define a length of the attic section (Figure 8).

Daniels discloses a fire protection structure that includes baffles (200, 100) disposed between a first and send end of a roof (Figure 1), perpendicular to a ridge line to define at least two baffled regions of attic space (Figure 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer with the disclosures of Daniels, further including baffles (Daniels, 200, 100) disposed between a first and send end of the roof (Multer, Figure 8), perpendicular to a ridge line (Multer, 804) to define at least two baffled regions of attic space (Daniels, Figure 1), in order to provide for protection against the ingress of flames, as disclosed by Daniels (Paragraph 9).
Multer in view of Daniels discloses a system comprising: 
a plurality of fluid control thermal detection devices (Column 10, lines 42-43, thermally responsive elements) aligned along the ridge formation (804) proximate the peak region (Figures 7); and a plurality of open fluid distribution devices (806) each coupled to one of the plurality of fluid control thermal detection devices (Column 10, lines 39-44) to define sectional deluge sub-systems spaced apart in an alternating arrangement from the first end to the second end (Figure 8), each deluge sub-system including 
one fluid control thermal detection device (column 10, lines 41-43) of the plurality of fluid control thermal detection devices (Column 10, lines 39-44), the fluid control thermal detection device comprising a valve to control fluid flow with the plurality of open fluid distribution devices (Column 10, lines 39-44, Examiner interprets the bulb and the seal as a valve, which controls discharge of the fluid); and 
of the plurality of fluid control thermal detection devices (805) pipe connected with the one fluid control thermal detection device (Figure 8 and Column 10, lines 39-44, There is one distribution pipe connected to each thermal detection device) with the fluid distribution devices (806) being axially aligned and spaced apart from one another between the ridge line and one of the eave regions (Examiner’s Annotated Figure 1) in a direction perpendicular to the ridge line (Figures 7, 8 and 11, The distribution devices alternate axially and are vertically oriented relative to the ridge line and the eaves), the axial alignment of the fluid distribution devices of adjacent deluge sub-systems being oppositely directed about the ridge line toward one of the eave regions to define the alternating arrangement (Figures 8 and 11).
However, Multer in view of Daniels fails to disclose the system defining no more than six sectional deluge sub-systems.
Multer discloses the general condition of providing sprinklers at a distance suitable to provide adequate coverage (Column 11, lines 43-45). Spacing of sprinklers determines the number of sprinklers used in the system. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer to include no more than six section deluge sub-systems, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have motivated by the disclosures of Multer to optimize the system to include six or less deluge sub-systems, if that number of sprinklers provided adequate coverage.
Multer in view of Daniels further fails to disclose the fluid distribution devices laterally spaced from the fluid control thermal detection device by between four feet and twelve feet and from an intersection of the ceiling base and the roof deck by between seven feet and twelve feet.
Meyer discloses a system that includes fluid distribution devices (80, 80’) laterally spaced from a fluid control thermal detection device (60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels with the disclosures of Meyer, replacing the thermal detection devices and fluid distribution devices of Multer in view of Daniels with fluid distribution devices (Meyer, 80, 80’) laterally spaced from a fluid control thermal detection device (Meyer, 60), in order to provide for a system that improves fire protection, as disclosed by Meyer (Paragraphs 87-88).
Multer in view of Daniels and Meyer fails to disclose that the lateral spacing between the thermal detection device and fluid distribution devices is between four feet and twelve feet and from an intersection of the ceiling base and the roof deck by between seven feet and twelve feet and the thermal protection device no more than two feet from the peak region.
Meyer discloses the general condition of optimizing the location of the thermal detection device, relative to the fluid distribution device for fire identification and fluid distribution (Paragraph 71). Multer discloses the general condition of spacing distribution devices an effective height “X” from a roof ridge, in order to provide for an effective operation (Abstract) (The distance from the roof ridge is interpreted to correspond to a relative distance from the intersection between the ceiling base and roof deck). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer of Daniels and Meyer to include the lateral spacing between the thermal detection device and fluid distribution devices is between four feet and twelve feet and from an intersection of the ceiling base 
Multer is silent as to whether the fluid distribution devices to output fluid having a density greater than or equal to 0.05 gallons per minute (GPM) per square foot (SQFT) and less than 0.1 GPM/SQFT. Multer refers to NFPA-13 for determination of design requirements (Column 1, lines 23-25). Golinveaux discloses that hydraulic density is optimized according to requirements set forth by NFPA-13 (Column 5, lines 35-49). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer of Daniels and Meyer to include the output fluid having a density greater than or equal to 0.05 gallons per minute (GPM) per square foot (SQFT) and less than 0.1 GPM/SQFT, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have been motivated by the disclosures of Golinveaux to optimize the output fluid to have a density greater than or equal to 0.05 gallons per minute (GPM) per square foot (SQFT) and less than 0.1 GPM/SQFT., in order to provide a system in compliance with NFPA-13 requirements.

    PNG
    media_image1.png
    356
    733
    media_image1.png
    Greyscale

Examiner’s Annotated Figure 1
Regarding claim 41, Multer in view of Daniels and Meyer discloses the system of claim 40, wherein each of the at least two baffled regions has a baffled region length (Figure 1).
However, Multer in view of Daniels and Meyer fails to disclose that the length of the baffles defines the number of fluid control thermal detection devices protecting the baffled region, wherein the baffled region length ranges from one of (i) 0-4 ft. such that the number of fluid control thermal detection devices is one; (ii) 4-12 ft. such that the number of fluid control thermal detection devices is two; and (iii) 12-24 ft. such that the number of fluid control thermal detection devices is three.
Multer discloses that the number of devices placed in a region is determined by conducting sprinkler tests (Column 13, lines 24-51). Examiner interprets baffled region length to correspond to a length between sprinklers, which is determined by the aforementioned test. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels and Meyer incorporating the length of the baffles defines the number of fluid control thermal detection devices protecting the baffled region, wherein the baffled 
Regarding claim 42, Multer in view of Daniels and Meyer discloses the system of claim 41, wherein the at least two baffled region (Daniels, 200, 100) includes a baffled region (Daniels, 100) with a fluid control thermal detection device spaced four feet from the baffle (Multer, Column 13, lines 38-39, The span is 24 feet, with one half of the roof having a width of 12 feet; With the region being aligned at the edge of the roof, the sprinkler on the opposite side of the roof is greater than 4 feet from the baffled region).
Regarding claim 43, Multer in view of Daniels and Meyer discloses the system of claim 41, wherein the at least two baffled region (200, 100) includes a baffled region with at least two fluid control thermal detection devices (Column 9 lines 48-51 and Figure 7), but is silent as to whether the devices are spaced eight feet from one another.
Multer discloses that the number of devices and spacing of devices in a region is determined by conducting sprinkler tests (Column 13, lines 24-51). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels and Meyer to include the devices spaces 8 feet apart, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or 
Regarding claims 44-45, Multer in view of Daniels and Meyer discloses the system of claim 40, wherein the span ranges from twenty to forty feet (Column 13, lines 38-39, The span is 24 feet), each deluge sub-system having only one fluid distribution device (Column 10, lines 39-44) laterally off-set from the fluid control thermal detection device (Figure 7),
and wherein the span is twenty feet (Column 13, lines 38-39, The span is 24 feet) but fails to disclose the distribution device offset at a distance ranging from four to ten feet (4-10 ft.) or four to six feet from the thermal detection device.
	Multer in view of Daniels and Meyer fail to disclose that the offset distance is 4-10 feet or 4- 6 feet. Meyer discloses that the sprinkler may be offset at a desired distance, in order to effectively attack a fire (Paragraph 53, lines 46-50). 
As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels and Meyer, offsetting the discharge devices, at a distance of 4-6 ft. or 4-10 ft., since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One ordinary skill in the art would appreciate that offset distance is a result effective variable that would vary dependent upon the parameters of the application process.
Regarding claim 49, Multer in view of Daniels and Meyer discloses the system of claim 40, but fails to disclose a system wherein the plurality of fluid control thermal detection devices includes no more than six fluid control thermal detection devices 
Meyer discloses a system that includes open two distribution devices (80, 80’) laterally offset from a fluid control thermal detection device (60).
Multer discloses the general condition of providing sprinklers at a distance suitable to provide adequate coverage (Column 11, lines 43-45). Spacing of sprinklers determines the number of sprinklers used in the system. 	
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels and Meyer to provide a system wherein the plurality of fluid control thermal detection devices includes no more than six fluid control thermal detection devices aligned along the ridge formation proximate the peak region and the plurality of open fluid distribution devices consists of no more than eighteen open fluid distribution devices, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One of ordinary skill in the art would have recognized the need to use no more than six fluid control thermal detection devices aligned along the ridge formation proximate the peak region and no more than eighteen open fluid distribution if necessary to provide adequate coverage.
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Multer in view of Daniels, Meyer, Golinveaux, and Polan (US 5,669,449).
Regarding claim 47, Multer in view of Daniels and Meyer discloses the system of claim 40, but fails to disclose a system wherein the span ranges from forty to eighty feet (40-80 ft.), each deluge sub-system having at least two fluid distribution devices laterally off-set from the fluid control thermal detection device with a first fluid distribution device 
Meyer discloses a system that includes two distribution devices (80, 80’) laterally offset from a fluid control thermal detection device (60).
Polan discloses a system that includes a span in the range of 40-80 feet (Column 11, line 16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels with the disclosures of Polan, providing a system utilized in a span in the range of 40-80 ft. (Polan, Column 11, line 16), as the environments were known in the art at the time of invention, and the environment and system may have been modified with no change in the function of the constituent components.
Meyer further discloses that the sprinkler may be offset at a desired distance, in order to effectively attack a fire (Paragraph 53, lines 46-50). As such, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Multer in view of Daniels, Meyer and Polan, providing a first fluid distribution device ranging at a distance from seven to twelve feet (7-12 ft.) from the fluid control thermal detection device and at least a second fluid distribution device at a distance from seven to twelve feet (7-12 ft.) from an eave region, since it has been held that ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’  See MPEP 2144.05, section II. One ordinary skill in the art would appreciate that offset distance is a result effective variable that would vary dependent upon the parameters of the application process.
Regarding claim 48, Multer in view of Daniels, Meyer, and Polan discloses the system of claim 47, further including a third fluid distribution device (Paragraph 51, More than two drop tubes may be used in the system), but is silent as to whether this third drop tube is positioned between the first and second fluid distribution device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the third distribution device between the first and second device, since it has been held since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japiske, 86 USPQ 70.
Response to Arguments
Applicant's arguments filed 7/1/2021 have been fully considered but they are not persuasive. 
As to Applicant’s position that Meyers does not state general conditions to determine optimal location, Meyers discloses that optimal locations are locations that provide for optimal water distribution and coverage of the sprinklers, as well as optimal fire identification and response for the activation component. What specifically qualifies as the optimal response and coverage is a matter of experimentation and what one of the ordinary skill in the art would find effective for the particular system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752